712 N.W.2d 453 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kris Edward THOMAS, Defendant-Appellant.
Docket No. 130093. COA No. 264096.
Supreme Court of Michigan.
April 26, 2006.
On order of the Court, the application for leave to appeal the October 20, 2005 order of the Court of Appeals is considered. The Oakland County prosecutor is DIRECTED to file an answer to defendant's application for leave to appeal within 28 days after the date of this order, paying particular attention to whether a plea pursuant to People v. Cobbs, 443 Mich. 276, 505 N.W.2d 208 (1993), waives scoring objections. The application for leave to appeal remains under consideration.